 In the Matter Of POULTRY PRODUCERS OF CENTRAL CALIFORNIA, ACORPORATIONandOFFICE EMPLOYEES' UNION No. 21320Case No. 0-1533.-Decided July 13, 1940Jurisdiction:poultry and egg industry.Unfair Labor PracticesCompany-Dominated Union:formation of, following display of interest on partof employees in outside organization ; participation of representative ofmanagement in formation and administration of, by soliciting members,advancing membership dues, and serving as officer; alacrity of recognitionand agreements entered into in contrast with opposition to outsideorganization.Withdrawal of supervisory employee from the office of vice presidentof the inside organization after the completion of its organization in hisbranch office and the establishment of the inside organization as thebargaining agent of the employees,heldto be too late to remove theeffects of employer interference and support.Statement of office manager that if the employees joined a union therespondent -would move its main officeheldintended to influence themnot to join an outside union since no similar warning was given whenthe formation of the inside organization was under consideration.Remedial Orders:disestablishment of company-dominated union and abrogationof contract ordered.Mr. Jonathan H. Rowell,for the Board.McCutchen, Olney,, Mannon & Green,byMr. Edwin S. PillsburyandMr. Gerald H. Trautman,of San Francisco, Calif., andMr.Milton D. Sapiro,of San Francisco, Calif., for the respondent.Mr. Robert Wilson,ofWashington, D. C., for the Union.Mr. George F. HoffandMr. A. V. Scott,of San Francisco, Calif.,for the Intervenor.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Office Employees'Union, No. 21320, American Federation of Labor, herein called theUnion, the National Labor Relations Board, herein called the Board,by its Regional Director for the Twentieth Region (San Francisco,25 N. L. R. B., No. 47.347 348DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia) issued a complaint, dated January 15, 1940, allegingthat Poultry Producers of Central California, a corporation, SanFrancisco, California, herein called the respondent, had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearingwere duly served upon the respondent, the Union, and Poultry Pro-ducers of Central California Office Employees' Association, hereincalled the Association, a labor organization alleged in the complaintto be dominated by the respondent.With respect to the unfafir labor practices the complaint, asamended at the hearing, alleged in substance that the respondentduring 'February and March 1938 dominated and interfered withthe formation of the Association and had continuously since thendominated and interfered with its administration and contributedsupport to it; that the Association was formed and organized amongthe respondent's employees at the instigation and suggestion of therespondent; that it was organized during working hours, with theuse of the equipment and facilities of the respondent and the assist-ance of the respondent's supervisory personnel; that the respondenturged, persuaded, and warned its employees to join the Association,but not to form, join, or assist any other labor organization; thatcertain officers of the Association are supervisory employees of therespondent; that the respondent permitted activities of the Associa-tion, including the holding of meetings and the collection of duesand assessments, to be carried on during working hours, with theuse of the respondent's equipment and facilities, in the presence ofand with the active assistance of its supervisory personnel; that therespondent in numerous other ways well known to it dominated,interfered with, and contributed support to the Association.Thecomplaint further stated that by the acts enumerated the respondenthad interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act-'OnJanuary 26, 1940, the respondent filed its answer in which it deniedthat it had engaged in or was engaging in the unfair labor practicesalleged.Pursuant to notice, a hearing was held from January 29 to Feb-ruary 2, 1940, inclusive, at San Francisco, California, before WilliamB. Barton, the Trial Examiner duly designated by the Board.At'On motion of the respondent at the hearing,paragraph 6 of the complaint,alleging"sundry and divers acts of intimidation and coercion,"was stricken with the consent ofcounsel for the Board. POULTRY PRODUCERS OF CENTRAL CALIFORNIA349the hearing the Association filed a motion to intervene, which wasgranted 2The Board and the respondent were represented by coun-sel and the Association by two of its officials, all of whom partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues of the case was afforded all parties.At the close of the hear-ing the respondent moved to dismiss the complaint.'The TrialExaminer reserved his ruling on this motion, which he subsequentlydenied in his Intermediate Report.A motion of counsel for theBoard to conform the pleadings to the proof was granted so far asdates, typographical errors, and the spelling of names were concerned.The Trial Examiner also ruled on a number of other motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were made.The rulings are hereby affirmed. Counsel forthe respondent filed a brief which was duly considered by the TrialExaminer.On March 30, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichlie found that the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (1) and (2) and Section 2 (6) and(7)of the Act.He recommended that the respondent cease anddesist from its unfair labor practices and disestablish and withdrawall recognition from the Association.He recommended, further,that the complaint be dismissed in so far as it alleged that therespondent allowed the Association to conduct its activities on com-pany time and property.Exceptions to the Intermediate Reportand a brief in support of the exceptions were filed by the respond-ent, and a petition in the nature of exceptions was filed by theAssociation.Pursuant to notice, a hearing was held before the Board in Washington, D. C., on May 14, 1940, for the purpose of oral argument.The respondent and the, Association did not appear.The Union wasrepresented by counsel.The Board has considered the exceptions tothe Intermediate Report, the brief filed by the respondent, and, thearguments advanced at the oral argument before the Board, and,in so far as the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :2 Although the motion to intervene was not filed and granted until the second day ofthe heaiing,the Association had been served with a copy of the complaint and notice ofhearing,and had entered its appearance at the beginning of the hearing.3 The respondent made substantially the same motion at the beginning of the hearingand at the close of the Board's case.It was denied on both of these occasions. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPoultry Producers of Central California is a cooperative market-ing association, incorporated in the State of California, which sellseggs and purchases feed and supplies on a cooperative basis for itsfarmer members. It also sells poultry through its wholly ownedsubsidiary,Producers Company, Limited.During 1939 the com-bined sales of eggs and poultry within the State amounted to $8,099,-551.59; and outside the State, to $1,233,110.55.Over 16 per cent ofthe amount spent by the respondent for feed in 1938, or $850,867.50,was spent for feed shipped from outside California.'Besides its principal office at San Francisco, California, the re-spondent has branch offices in various other cities and towns in theState.Of its 141 clerical employees in June 1939, 62 were employedin San Francisco, 27 in Petaluma, 10 in Oakland, 9 in Stockton, and8 or fewer in each of the other branches.II.THE LABOR ORGANIZATIONS INVOLVEDOffice Employees' Union, No. 21320, is a labor organization affil-iated with the American, Federation of Labor. It admits to member-ship office employees in San Francisco and the vicinity, except exec-utive or supervisory employees having the power to hire anddischarge.Poultry Producers of Central California Office Employees' Asso-ciation is an unaffiliated labor organization, admitting to member-ship persons who have been regularly and continuously employedfor a period of not less than 30 days as office employees of therespondent, and who do not occupy executive or managerial posi-tions, and are not members of any other industrial association orunion.III.THE UNFAIR LABOR PRACTICESA. BackgroundAlthough the respondent has been in business since 1916, andduring that time has negotiated collective bargaining contracts withunions affiliated with both the American Federation of Labor andthe Congress of Industrial Organizations,4 its office workers were4 John Lawler,the respondent's general manager,testified that the respondent had con-tracts with the C. I 0 warehousemen at Stockton and Petaluma, with the warehousemenat the respondent's platform at the egg department in Petaluma, with the A. F of L Team-sters and the Warehousemen'sDivision of the Teamsters, withthe C.IO. Office WorkersUnion, and with a Butchers Union. POULTRY PRODUCERS OF CENTRAL CALIFORNIA351,unorganized until 1938.During the preceding year Thor Romwall,sa minor clerical employee, first discussed the possibility of unionizingthe office with a member of the United Office and ProfessionalWorkers of America, Local 34, C. I. 0., and with some of his fellowemployees.Later Paul Hatt, a C. I. O. organizer, called to see himone morning at the respondent's office.At Hatt's request, Romwalltried to arrange a luncheon meeting to discuss the matter with someof the other employees.Being unable to do so, Romwall next sug-gested that organizers be sent to talk to the women employees.As a result of this suggestion, in January or February 1938 twowomen representing the Committee for Industrial Organization wentto the San Francisco plant of the respondent one noon and spoke toa group of about 12 women employees in their lunchroom. Theorganizers pointed out the advantages of belonging to a C. I. O.union, and left with the employees some pamphlets and copies ofcontracts, including one between the Office Workers and SafewayStores.During the afternoon of the same day Celeste Jorgensen,6a comp-tometer operator who had been present at the meeting, told Fred H.Seaman, the respondent's office manager, about the visit of theorganizers, and asked whether it would be all right for the employeesto hold a meeting the next day in the lunchroom to decide whetherthey "wanted to join a union-or stay with the company."Jorgensen'stestimony on this - point was to the effect that Seaman asked herto explain to the other employees that if they "decided to join aunion," the respondent could and probably would move the SanFrancisco office to another branch.Seaman, although admitting that he had a conversation withJorgensen, denied mentioning unions to her or asking her to tell theemployees anything.His testimony regarding their conversationwas in part as follows :By Mr.SAPIRO:Q.Was anything else said in that conversation?"A. Yes, at that time I conveyed to her this idea which I had-which had been in my mind through discussions with Mr. Lawlermany times, previous to-in fact, everytime a statement was6Romwall,the son of one of the founders and first-presidentof the Association,was one,of the principal witnessesfor theBoard.Much of histestimony was directed to showingthat the respondent had discriminated against him because of his union activities.Asthe complaint did not allege that the respondent had engaged in unfair labor practiceswithin the meaning of Section8 (3) of the Act, Romwall's testimony was admitted andconsidered solely for its bearing on the question of domination,interference,and supportof the Association by the respondent.UBv the time of the hearing,Jorgensen had married and left the respondent's employ.She gave her name in her testimony as Celeste Jorgensen Barry. 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDprepared we would go over the costs of doing business, andwe have, on many occasions, discussed the feasibility of de-centralizing the central office, and so I conveyed to her theidea which we had discussed.Q.What did you say, so far as you can remember?A. I said, so far as I can remember, that there was a probabil-ity that we might decentralize the central office if our operatingcosts became exorbitant.Q.Was anything said by you to the effect that if they becamemembers of the C. I. O. on a 100 per cent basis, that the officewould be decentralized and they would be thrown out of theirjobs.A. No.Q. Or words to that effect?A. No.Q.Was anything said by you to the effect that if they all be-came members of the C. I. O. there would be a change so as tocause them to lose their jobs?A. No, sir.Seaman admitted on cross-examination that it was not his habit todiscuss the company's plans with the employees.When asked whatprompted him to make the remark to Jorgensen at that time hetestified :A.Well, I would say that I had seen, you might say, exorbitantdemands made by unions and I knew that if that became effectivethat our operating costs would become exorbitant.By Mr. RowF.LL :Q. That is what prompted you to tell Miss Jorgensen that?A.What prompted me was the fact that it would no doubt bedoing a duty to the employees as a whole to know that theremay be some decentralization.Q. And you had in mind that Miss Jorgensen would tell theother employees what you had said?A. No doubt.On the basis of all of the testimony, and his observation of thewitnesses, the Trial Examiner found that Seaman told Jorgensen toinform the employees that if they joined a union the respondentwould move the San Francisco office.Having reviewed the evidence,we agree with the Trial Examiner's finding, and find accordingly.On the day following the visit of the organizers, approximately31 female and 5 male employees assembled in the lunchroom at noon.Jorgensen opened the meeting by telling the purpose for which it, POULTRY PRODUCERS OF CENTRAL CALIFORNIA353had been called, and then repeated what Seaman had said.?Aftersome discussion a secret ballot was taken, resulting in a vote of33 to 3 against affiliating with an outside union.It is apparent from the foregoing that Seaman's remark aboutmoving the office was intended to influence the employees not to joinan outside union.As office manager for the respondent he was ina position of authority over the clerical workers and representedthe management to them.Whether he said that joining a unionwould bring about decentralization or merely that increased laborcosts would have that effect, is immaterial when his remark is con-sidered in connection with the request of the employees for permis-sion to hold a meeting to decide about joining an outside union.They could not construe it otherwise than as a threat to their jobsin case their decision was in favor of the union.About a week later a notice signed by some of the employees wascirculated, announcing another meeting to be held during a lunchperiod to determine whether the employees desired to form an un-affiliated union.SAt the meeting held pursuant thereto, attended byapproximately the same group as before, Bernice Johns, a stenog-rapher who handled the purchasing of minor supplies and whoseoffice was diagonally across the hall from that of the respondent'sgeneral manager,' spoke in opposition to the C. I. 0., and suggestedthat a committee be set up to investigate and report on whether theC. I. 0. could force its way into the plant against the will of theemployees.A committee was elected, consisting of T. J. Nyrhila,one of the men whom Romwall had originally approached in regardto joining the C. I. 0., A. V. Scott, and George F. Hoff. In view ofthe active part of these three men in the subsequent preceedings, andthe finding of the Trial Examiner that two of them were employeeswith supervisory authority, it is important for us to determine theirrelationship to the respondent.Nyrhila was at that time a voucher clerk working with two femaleemployees on accounts payable in the feed department.While heRomwall testified that at this meeting Jorgensen"stated that Mr Seaman said if wejoined the union 100 per cent the management will rearrange the work in the variousbranches in such a manner as to eliminate a good number of employees,especially in thefeed department "8Testimony was offered to show that this notice was mimeographed or multigraphed onthe kind of paper and in the same color ink ordinarily used by the respondent,and wascirculated during working hoursby therespondent'smail clerkItwas not shown thatthe muneographmg or distribution had been done with the knowledge or permission ofanyone in authorityThe Trial Examiner made no finding that the respondent had therebycontributed support to the Association,nor do we deem the evidence to support such afinding8The Trial Examiner made no finding that Johns represented the management, althoughlie stated there was some evidence to indicate that she didWe do not find that Johnsspoke as a representative of the respondent. 354DECISIONSOF NATIONALLABOR RELATIONS BOARD'was accustomed to see that the work of their department was properlyexecuted and gotten out, he had no power to, hire or discharge, nordoes it appear that he recommended action of this sort, or exercisedany disciplinary powers.Occasionally he dictated letters to one ofthe girls, and signed the letters.At that time his salary was $35or'$37.50 a week.Although in 1939 he was made branch manager atGilroy, California, at the same salary, we do not feel that the evidencesupports a finding that Nyrhila was a supervisory employee in 1938.Scott was employed in the feed commodity control department at-a salary of $30 a week.Most of his time was spent in clerical work,- although he also delegated work to the five other employees in thedepartment, and if necessary told them how it should be done.Hehad no power to hire or discharge, and it does not appear that heexercisedany disciplinary authority.While Seaman, the office man-ager, testified on cross-examination that, under him, Scott had the re-sponsibility of seeing that the conunodity-control department ran-properly, and said Scott might be described as "being in charge" ofthe department, we do not concur with the finding of the TrialExaminer that Scott was an employee with supervisory authority.Hoff was an order and billing clerk in the sales department andalso spent part of his time calling on the trade and inspecting eggs.His authority was no greater than that of 9 or 10 other salesmen,although he had more inside work than the others. In the office heworked with three girls whose salaries were approximately $10 aweek less than his, but according to his testimony there was no neces-sity for him to give them directions, and he had no responsibilityfor their work.The Trial Examiner made no finding regardingHoff, and we see no reason to consider him a supervisory employee.B.The Association: domination, interference, and supportShortly after the second meeting of the employees, the committeecomposed of Nyrhila, Scott, and Hoff made its report at anothermeetii.g of the employees.According to Romwall, Nyrhila stated,and the other members of the committee agreed, "that they hadreached the conclusion that it would be possible for the C. I. O. to'force their way in whether we [the employees] wanted it or not, andit looked as though unionization was here to stay, and sooner or laterthe office workers, as well as_ other workers, would be organized intounions, and' in order to prevent unionization by the C. I. O. it wouldbe advisable to form an independent union."A vote' was takenwhich showed approximately the same number in favor of anunaffiliatedunion as had previously opposed joining an outsideunion.Nyrhila testified in this connection that his report dealt only withindependent unions, while Hoff reported on the A. F. of L., and POULTRY PRODUCERS OF CENTRAL CALIFORNIA355Scott on the C. I. 0..He said further that in his report he madeno comparison of independent unions with other organizations.Hoff, who was called as a witness by the Trial Examiner, was notquestioned about the report.On the basis of all the evidence wefind that Nyrhila stated that it would be possible for the C. I. O.to force its way into the respondent's office; and that the belief onthe part of the employees that this was the case, in conjunction withthe position of the company toward outside unions, as conveyedto them by Seaman's remark to Jorgensen, led them to form anunaffiliated union for the purpose of preventing organization bythe C. I. O.At the same meeting a committee of five was appointed to pre-pare a constitution and bylaws for the proposed organization.Nyrhila was chairman, and Scott, Jorgensen, Hoff, and Rose Magoriawere the other members of the committee.During the next fewweeks they met at Nyrhila's house to prepare the constitution andbylaws.On the evening of March 8, 1938, 50 or more employees from theSan Francisco office and some of the branch offices met in the MillsBuilding in San Francisco pursuant to notices sent out by Nyrhila.He also acted as temporary chairman of the meeting.The proposedconstitution and bylaws of the Association were discussed andadopted with some minor changes; dues were paid; and officers wereelected by secret ballot.Nyrhila became president; James L. Govan,vice president;Magoria, treasurer; and Scott, secretary.Govan, the vice president,.was the only employee present fromthe Oakland office.Because of his subsequent activities, it is im-portant to note his position in the respondent's organization.According to Catherine Summy, one of the other Oakland employees,he was assistant manager of the Oakland branch.Although he wasnot so designated on the respondent's letterheads, on the office door,or on his business cards, he admitted that he had at times identifiedhimself as assistant manager in signing government bids, and thatin the absence of the branch manager, he took charge of the office.It appears that during 1939, Govan had full charge of the Oaklandoffice for a period of 6 weeks. 'We find that Govan was a super-visory employee.This conclusion is borne out by the fact thatshortly after the second meeting of the Association the membershipcommittee of the Association requested Govan's resignation on theground that his supervisory position made him ineligible.After the meeting on March 8, Govan talked to the employees inthe Oakland office as he walked through the building or at lunchtime, telling them about the formation of the Association, explainingthe benefits to be derived from it, and urging them to join.Accord-ing to Summy he also talked to a group of six employees during 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking hours, telling them that the Association was "for socialreasons and to keep the C. I. O. out." 10 She further quoted him assaying "that the C. I. O. had gotten into the Stockton office," and"that the C. I. O. could force us into a union, and they could useany means that they wished, and that if we were clubbed one nightgoing home, that we would be sorry that we hadn't paid a dollar anda quarter instead of seven and a half or whatever it was he statedwas the initiation in the C. I. 0."Govan denied speaking to anygroup of employees or making the, alleged statement.None of thepersons named by Summy as being present during Govan's remarkswere called by the respondent to deny the truth of her testimony.We find that Govan told the Oakland employees in effect that thepurpose of the Association was to prevent organization by the C. I. O.Summy also testified that when Govan talked to the employees,none of them said that they wanted to join the Association, butthat on pay day he presented unsigned IOU's to them, and theyfound that their dues had been paid with company money.Govanadmitted that he had authorized the advancement of dues from thepetty cash drawer,1' but denied that he had had anything to dopersonally with the IOU's.He said that he had received fromthe cashier, Gaylord Martin, money for the dues and a list of theemployees paying them, both of which he turned over to the Associa-tion at the next meeting.12While it seems unlikely that Govan putIOU's in the cash drawer without the knowledge or consent of theemployees concerned, we find that he was active in soliciting mem-bership in the Association and that he at least arranged for theadvancement of company money for the payment of dues.Following the adoption of the constitution and bylaws and theelection of officers, the Association on March 11, 1938, requestedrecognition by the respondent as the sole bargaining agent for itsoffice employees in San Francisco, Oakland, Hayward, and SantaRosa.This was promptly granted by letter of March 14, 1938."sA committee with Nyrhila as chairman then prepared a contract,which was submitted to the Association.After a general dis-10Rnmwall testified that at the first meeting in the Mills Building Govan asked the pur-pose of the Association,and was told that it was to prevent organization by the C I O.it It appeared that the employees were ficquently allowed to borrow from the cashdrawer up to whatever amount the respondent owed them at the time, the necessary deduc-tion being made from their pay on the next pay day. Gaylord Martin, the cashier, wasin charge of the drawerLaRomwall's testimony in this connection was that at the first meeting of the Associa-tion.Govan "went up to the desk and paid dues, and it was announced by Nyiliila that12The respondent's letter was in part as followsWe heieby accept your statement as being correct. and pending further develop-ments, recognize your Association as the bargaining agency of said employees.How-ever, it will be perfectly in order for you to pi esent to us a certified list of theemployees who have membership in your organization in order that we may beassuredthat you do represent the employees as indicated POULTRY PRODUCERS OF CENTRAL CALIFORNIA357cussion during which some changes were made, the committee wasauthorized to submit the contract to the respondent.A reply fromthe respondent's general manager, John Lawler, commenting on thevarious provisions, was read and discussed at an Association meet-ing, and after negotiations involving further discussions by themembers, a contract dated April 18, 1938, was signed on June 17.14On April 18, 1939, this contract was renewed with certain changesmade as a result of further negotiations and conferences between therespondent and the Association.A similar contract covering theemployees at the Petaluma, Santa Rosa, and Sonoma branches wasconcluded on May 23, 1938, and one covering the Sacramento,Modesto,Merced, Turlock, and Gustine employees on August 13,1938, following organizational activities of the Association at thosebranches.The employees at Stockton meanwhile had been organized byUnited Office and Professional Workers, Local No. 44, affiliated withthe C. I. 0., which on March 23, 1938, notified the respondent thatit represented a majority of the respondent's staff at Stockton, andsubmitted a proposed agreement.Negotiations finally resulted ina contract dated October 21, 1939, over a year and a half after therequest was first made.11 It is significant that this agreement doesi4 Soon after this contract went into effect the'employees in Oakland complained to theAssociation that the provision regardinghourswas not being observedA comniittee offive, including Nyrhila aschairman and Romwall as oneof the members, was elected tolook into the matter.Although Romwall and Summy testified that no action was takenby the comniittee, it appeared that Nyrhiladiscussedthematter with Lawler, and thatas a iesultthe 40-hour week was put into effectAlthough the 5-day weekwas notextendedto the Oakland office, this apparent breach of the agreement was permissible under thetermsof a supplemental agreement.15 The letter of March 23, 1938, from the C I 0 local, signed by Roblin I-1 Moy, secre-tary, and addressed to R S Cannon, the manager of the respondent's Stockton bianch, wasforwarded by the latter to General Manager Lawler, who acknowledged it on March 26, 1938,saying that a reply would be sent later.Further correspondence led toone or,inoie con-ferencesbetween Lawler and Garvin, a C. I 0 organizer, during the course of which Lawlerapparently asked that negotiations on the contract covering office employees be defeiieduntil negotiations on a contract covering the respondent's waicliousemen were completedOn July 6 he wrote that he would make a study of the agreement that had been presented,and would try to submit one the respondent couldsign.A few days late:', in making anappointment to meet Garvin, he stated, "I have not as yet received definite authority tobargain with you, but I have no doubt but that this can be accomplished " Garvin andLawler then had a conference on July 25, and Garvin later wrote the respondent asking for"a copy of the agreement as you see it for our study "Lawler's secretary acknowledged thisletter, but stated, "Due to urgent demands upon his time this week, Mr. Lawler has re-quested me to inform you that it will likelybe some timenext week before he can giNe tilenecessary attention to the Stockton office workers contract "The respondent's proposalswere evidently submitted later, as on September 16 Garvin wrote suggesting certain mod Ai-cationsThree days later Laiilei replied that the respondent could not consent to thechanges outlinedThereisnoevidence of further correspondence or conferences on thesubject in 1938In February 1939 the charge in the present proceeding was filed, alleging that the re-spondent had dominated and interfered with the formation and administration of theAssociationOn August 10, 1939 Elvin Balatti, president of Local No 44, wrote Lawler that theStockton employees had chosen that local as their collective bargaining agency, and encloseda copy of a proposed agreementOn the following day Lawler replied by letter, indicatinga willingnessto resume discussion of the agreementThe ensuing negotiations continueduntil October 21, 19.9, when a contract between the parties was signed.283036-42-vol 25--24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD-not contain a provision similar to the modified closed-shop section 16of the contracts between the Association and the respondent, or the'provision for time and a half for overtime which was incorporatedin the renewal of the agreement covering the San Francisco branch.The first of these provisions had been suggested to the Associationby the respondent.Lawler's testimony was that although the ori-ginal form of contract submitted by the Association had not con-tained a closed-shop provision, it was included in a subsequentsubmittal, and as a counterproposal the respondent had offered' toagree to require all new employees to apply for membership in theAssociation.No similar counterproposal was made to'the C. I. O.local at Stockton when it submitted its proposed contract containinga closed-shop provision.C. Conclusion with respect to the AssociationIt is apparent from a consideration of the' evidence that the re-spondent was opposed to the organization of its office staff by anoutside union because it believed that its operating expenses wouldthereby be increased.As soon as Seaman, its office manager at SanFrancisco, heard of the activities of the C. I. 0., he warned theemployees of the possibility of decentralization of the office, a changewhich would necessarily involve the loss of their jobs.No similarwarning was given when the formation of the Association was underconsideration, although the preliminary meetings were held on therespondent's property and could not have escaped the attention of itsofficials.We are convinced that the Association arose not as a freeexpression of the desires of the employees, but as the result of fearon their part that the office would be decentralized and their jobsabolished unless steps were taken to keep the C. I. O. out 17The favorable attitude of the respondent to the Association andits opposition to the C. I O. were evinced by the alacrity with whichthe former was recognized, and the ease with which an agreementwas subsequently reached, in contrast with the delay and difficultiesencountered in the course of similar negotiations by the C. I. O. localat Stockton.Moreover, the agreements finally reached were morefavorable to the Association than to the C. I. 0., the result in partof a voluntary offer by the respondent to include a provision re-quiring new employees to become members of the Association within,10 This provision reads as follows, "All persons employed in the offices covered by thisagreement as office employees subsequent to the execution of this ago Bement shall make abona fide application for membership in the Poultry Producers of Central California OfficeEmployees' Association within thirty days after their employment and shall be acceptedinto' membership by said Association "11SeeMatter of Jac Fez;nbeogHosieryMills, IncandAmerican Federation, of HosieryWPoohcosNorth Carolina DiStrlct,19 N L R B 667. POULTRY PRODUCERS OF CENTRAL CALIFORNIA35930 days of their permanent employment.The renewal of the SanFrancisco contract contained also a provision for time and a halffor overtime, which was not granted, although requested, in theStockton contract concluded 6 months later.We can only inferfrom these circumstances that the respondent in fact welcomed theAssociation as a means of combating organization by an outsideunion, and showed its preference by an active cooperation extendedto the Association and not to the C. I. O.Although the employees directly and actively engaged in the for-mation of the Association have not been found to be supervisoryemployees, they enlisted the cooperation of Govan, the assistant man-ager at Oakland, to reach the employees at that branch.He notonly solicited membership on company time and property, but ar-ranged for the advancement of money for dues from company fundsand served as one of the officers of the Association.His remarks,as well as Seaman's, revealed the opposition of the respondent to theC. I. O.While he later gave up the office of vice president, to whichhe had been elected, and resigned from membership in the Association,he had by that time completed the organization of the Oaklandbranch and the Association was established as the bargaining agentof the employees.His withdrawal at that time was clearly too lateto remove the effects of employer interference and support.18There was some evidence to show that the respondent assisted theAssociation by permitting it to conduct its activities on companytime and property.l"The Trial Examiner found, however, that therespondent had asked the Association to discontinue such activities,and that there was no evidence that it had interfered with the C. I. O.organizers who came on its property to see its employees, and hetherefore recommended that such allegations be dismissed.Weagree with the findings of the Trial Examiner in this respect.We find that the respondent dominated and interfered with theformation and administration of the Association and contributedsupport thereto, and thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with' its operations described in18 SeeMatter of Sparks-Withington CompanyandInternational Union, United AutomobileWoi kers of America, Local No62, 21 N L R B 1SURomwalltestified that the pieliminary meetings held dm lug the lunch hour lasteduntil after 1 o'clock, that Nyrhila left the office during working hours to get informationabout other independent unions, and that on two occasions he (Romwall) found the Execu-tive Board of the Association meeting in the respondent's Directois' RoomAfter one ofthese meetings General Manager Lawler wrote the Association foibidding such meetings onthe respondent's property. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection I above, have a close, intimate, and substantial relation totrade, traffic,and commerce among the several States,and tend tolead to labor disputes burdening and obstructing commerce and-thefree flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, Ave shall order it to cease and desist from further-engaging therein.We shall also order it to take certain affirmativeaction which we consider necessary to effectuate the policies of theAct.We have found that the respondent has dominated and interferedwith the formation and administration of the Association.Underthe circumstances, the continued existence of the Association as abargaining agent would be a continuing obstacle to the exercise ofthe employees' right of self-organization and to bargain collectivelythrough representatives of their own choosing, and the employeeswould not be freed from the effects of the respondent's previous inter-ference, restraint, and coercion merely by the respondent's perform-ance of an order to cease and desist from its domination and supportof the Association.We shall therefore order the respondent to with-draw all recognition from the Association and disestablish it as therepresentative of any of 'the respondent's employees for the purposesof collective bargaining; to refrain from giving effect to any existingcontracts with the Association or any extensions, modifications, orrenewals thereof; and to notify its employees that it will comply withour Order herein.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CoNCLusIONs OF LAW1.OfficeEmployees' Union, No. 21320, American Federation ofLabor, and Poultry Producers of Central California; Office Employ-ees'Association are labor organizations within the meaning of Sec-tion 2(5) of the Act.2.By dominating and interfering with the formation and ad-ministration of Poultry Producers of Central California Office Em-ployees' Association, the respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(2) of theAct.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) of the Act. POULTRY PRODUCERS OF CENTRAL CALIFORNIA3614.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Poultry Producers of Central California, a corporation,San Francisco, California, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of PoultryProducers of Central California Office Employees' Association orwith the formation or administration of any other labor organiza-tion of its employees;(b)Recognizing Poultry Producers of Central California OfficeEmployees' Association as- the representative of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and otherconditions of work;(c) In any manner giving effect to any existing contracts withPoultry Producers of Central California Office Employees' Associa-tion, or to any extensions, modifications, or renewals thereof;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their- right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining, or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Poultry Producers of CentralCaliforniaOffice Employees' Association as the representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and, completely disestablishPoultry Producers of Central California Office Employees' Associa-tion as such representative;(b)Post immediately in conspicuous places in its San Francisco,Oakland, Hayward, Walnut Creek, Petaluma, Santa Rosa, Sonoma,Sacramento,Modesto,Merced, Turlock, and Gustine offices, andmaintain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: (1) that the re- 362DECISIONS OF NATIONAL LABOR RE1AT1ONS BOARDspondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), (c), and (d) of thisOrder; and (2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.MR. WILLIAM M. LEISEasoN, dissenting :I cannot concur in the decision of the majority and would dismissthe complaint in its entirety.The complaint contains no separateallegation of interference, restraint, or coercion and alleges only thatthe respondent dominated and interfered with the formation of theAssociation and contributed support to it.The weight of the evi-dence does not support this allegation.